COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


BRANDON WAYNE MOORE,                            §
                                                                  No. 08-15-00119-CR
                    Appellant                   §
                                                                    Appeal from the
V.                                              §
                                                                  272nd District Court
THE STATE OF TEXAS,                             §
                                                                of Brazos County, Texas
                    Appellee.                   §
                                                               (TC# 14-01424-CRF-272)
                                                §

                                MEMORANDUM OPINION

       Brandon Wayne Moore has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.




April 24, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)